NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0520n.06

                                           No. 10-1138                                       FILED
                                                                                       Jul 26, 2011
                          UNITED STATES COURT OF APPEALS
                                                                                LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


ANGELA G. WORTHY,                                 )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )   ON APPEAL FROM THE UNITED
v.                                                )   STATES DISTRICT COURT FOR THE
                                                  )   EASTERN DISTRICT OF MICHIGAN
MATERIALS PROCESSING,                             )
INCORPORATED,                                     )
                                                  )
       Defendant-Appellee.                        )




       Before: SUTTON and COOK, Circuit Judges; GREER, District Judge.*


       COOK, Circuit Judge. After being denied a restroom break during work, Angela Worthy,

a black female, charged her employer with discrimination and intentional infliction of emotional

distress. The district court held that Worthy’s claims fail as a matter of law. We affirm.


                                                 I.


       As an employee of Materials Processing, Inc. (MPI), Worthy inspected fuel tanks that passed

before her on an assembly line. To ensure that the line kept moving, and that each tank received

proper attention, MPI “ha[d] a rule . . . that [inspectors] ha[d] to have somebody to relieve [them]”



       *
       The Honorable J. Ronnie Greer, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
No. 10-1138
Worthy v. Materials Processing, Inc.


before they could take a break from their positions.


       While working the late shift one evening, Worthy told her supervisor, Rashad Mafarjeh, that

she needed to take a restroom break. Mafarjeh claimed that no one was available to relieve her.

Worthy disagreed, and further pressed that she had a medical condition that made using the restroom

an urgent matter. Mafarjeh did not believe her and insisted that she wait. Knowing that she could

face termination if she left, Worthy remained on the line, and she proceeded to soil herself.


       Pursuant to her collective bargaining agreement, Worthy filed a formal grievance in which

she contested Mafarjeh’s actions. Maureen Tanner, the head of human resources, apologized for not

informing Mafarjeh of Worthy’s condition, and assured her that such an incident would never

happen again. The parties agreed to settle the matter with Worthy receiving two days’ paid leave.


       Worthy then sued MPI in federal court, alleging intentional infliction of emotional distress,

and discrimination under state and federal law, see 42 U.S.C. §§ 2000e–2000e-17; Elliot-Larsen

Civil Rights Act, Mich. Comp. Laws §§ 37.2101–37.2804. The court granted summary judgment

to MPI, holding that Worthy’s civil-rights claims failed because she alleged no “adverse employment

action,” and that her collective bargaining agreement precluded her emotional-distress claim.


                                                II.


       On appeal, Worthy urges that a reasonable jury could conclude, on her evidence, that she

established each of her claims. Taking a fresh look at the district court’s summary-judgment

                                               -2-
No. 10-1138
Worthy v. Materials Processing, Inc.


decision, and “constru[ing] all reasonable inferences” in Worthy’s favor, we disagree. See Michael

v. Caterpillar Fin. Servs. Corp. 496 F.3d 584, 593 (6th Cir. 2007).


                                                 A.


       Worthy concedes that McDonnell Douglas’s burden-shifting framework applies to her

discrimination claims. See id.; Hazle v. Ford Motor Co., 628 N.W.2d 515, 520–21 (Mich. 2001);

see also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973). Under this framework,

Worthy bears the initial burden of offering a threshold case of discrimination, which includes

showing that she suffered an “adverse employment action”—a “materially adverse change in the

terms or conditions of employment.” Michael, 496 F.3d at 593 (internal quotation marks and

citation omitted); see also Hazle, 628 N.W.2d at 521.


       For the “adverse employment action” requirement, Worthy points to the denial of her

restroom break. She argues that “MPI took away [her] right to go to the restroom,” and claims that

her embarrassment from the incident caused her attendance at work to decline.


       Courts recognize adverse employment actions that are “of the magnitude of a termination

of employment, a demotion, a decrease in salary, [or] a material loss of benefits,” Wills v. Pennyrile

Rural Elec. Coop. Corp., 259 F. App’x 780, 783 (6th Cir. 2008), bypassing lesser examples like

MPI’s that “do not change [an employee’s] salary, benefits, title, or work hours,” even if they make

the employee’s job “significantly more difficult,” see Broska v. Henderson, 70 F. App’x 262, 267


                                                -3-
No. 10-1138
Worthy v. Materials Processing, Inc.


(6th Cir. 2003). Without an adverse employment action on which to build her case, Worthy’s

discrimination claims fail as a matter of law.


                                                 B.


       As for Worthy’s emotional-distress claim, she must show, among other things, that MPI’s

actions amount to “extreme and outrageous conduct.” Doe v. Mills, 536 N.W.2d 824, 833 (Mich.

Ct. App. 1995). Michigan’s cases teach that such conduct must go beyond “insults, indignities,

threats, annoyances, [and] petty oppressions,” to rise to the level of being “so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious and utterly intolerable in a civilized community.” Id. at 833–34.


       According to Worthy’s version of the episode, Mafarjeh denied her a restroom break despite

there being other workers available to replace her—an arguably cruel “petty oppression,” but not

describable as something “atrocious and utterly intolerable in a civilized community.” Id.


       Because Worthy fails as a matter of law to establish a threshold case of intentional infliction

of emotional distress, we need not address MPI’s alternative argument—relied on by the district

court—that her collective bargaining agreement bars this claim in any event.


                                                 III.


       For these reasons, we affirm.


                                                 -4-